 



Exhibit 10.28
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Performance Stock Option Agreement
Name:
Employee No:
Address:
This Performance Stock Option Agreement is intended to set forth the terms and
conditions on which a Performance Stock Option (an “Option”) has been granted
under the Hudson City Bancorp, Inc. 2006 Stock Incentive Plan (the “Plan”). Set
forth below are the specific terms and conditions applicable to this Performance
Stock Option. Attached as Exhibit A are its general terms and conditions.

     
Option Grant
   
Grant Date
  7/21/2006
Option Expiration Date*
  7/20/2016
Class of Optioned Shares*
  Common
No. of Optioned Shares*
  «PERFORMANCE»
Exercise Price per Share*
  $12.76
Option Type (ISO or NQSO)
  NQSO
VESTING:
   
Earliest Exercise Date*
  12/31/2008
Performance Condition(s)
  See Appendix B to Exhibit A

 

*   Subject to adjustment as provided in the Hudson City Bancorp, Inc. 2006
Stock Incentive Plan and Exhibit A attached hereto.

By signing where indicated below, Hudson City Bancorp, Inc. (the ”Company”)
grants this Performance Stock Option on the specified terms and conditions, and
the Recipient acknowledges receipt of this Performance Stock Option Agreement,
including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.

          Hudson City Bancorp, Inc.   Recipient
 
       
By
       
 
       
 
  Ronald E. Hermance, Jr.   «FIRST_NAME» «LAST_NAME»
 
  Chairman, President and CEO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Hudson City Bancorp, Inc. 2006 Stock Incentive Plan
Performance Stock Option Agreement
General Terms and Conditions
     Section 1. Option Size and Type. The number of shares of Common Stock, par
value $.01 per share (AShares@), that have been optioned to you is specified in
this Performance Stock Option Agreement. If the ”Option Type’ shown for your
Options is ”ISO”, then your Options have been designed with the intent that they
qualify to the maximum permissible extent for the special tax benefits
applicable to incentive stock options under the Internal Revenue Code of 1986.
If the ”Option Type” shown for your Options is ”NQSO” or is blank, incentive
stock option tax treatment is not applicable.
     Section 2. Exercise Price. The Exercise Price for your Options is the price
per Share at which you may acquire the Shares that have been optioned to you and
is specified in this Performance Stock Option Agreement. As a general rule, the
Exercise Price for your Option will not change unless there is a stock split,
stock dividend, merger or other major corporate event that justifies an
adjustment under section 15.3 of the Plan.
     Section 3. Vesting.
     (a) Vesting Conditions. You may not exercise your Options until they are
vested. Your Options will be vested if and when you have satisfied BOTH of the
following conditions:

  •   You must remain in the continuous service of the Company, Hudson City
Savings Bank or an affiliate of the Company by which you are employed (your
“Employer”) through the Earliest Exercise Date shown in this Performance Stock
Option Agreement (“Service Conditions”).     •   You must satisfy any
Performance Condition(s) specified in this Performance Stock Option Agreement
(“Performance Conditions”).

     As a general rule, if you have satisfied BOTH the Service Conditions and
the Performance Conditions, you may acquire the Shares that have been optioned
to you by exercising your Options. Otherwise, you may not. You exercise your
Options by following exercise procedures prescribed by the Compensation
Committee of the Company and available on request through the Company’s Human
Resources Department.
     (b) Accelerated Vesting. If your service terminates with your Employer due
to your death or Disability (as defined in the Plan) within six (6) months prior
to the Earliest Exercise Date, the Options that are scheduled to vest on the
Earliest Exercise Date, will become fully and immediately vested, without any
further action on your part, upon your death or Disability. In addition, in the
event of Change in Control (as defined in the Plan) followed by your discharge
without Cause (as defined in the Plan) or your resignation with Good Reason,
your Options will be fully and immediately vested on the date your employment
with your Employer terminates. You will be considered to have Good Reason for a
voluntary resignation if: the effective date of resignation occurs within ninety
(90) days after any of the following: (a) the failure of your Employer (whether
by act or omission of its Board of Directors, or otherwise) to appoint or
re-appoint or elect or re-elect you to the position(s) which you held
immediately prior to the Change in Control (other than to any such position as
an officer of its Board of Directors), or to a more senior office; (b) if you
are or become a member of the Board of Directors of your Employer, the failure
of the shareholders (whether in an election in which you stand as a nominee or
in an election where you are not a nominee) to elect or re-elect you to
membership at the expiration of your term of membership, unless such failure is
a result of your refusal to stand for election; (c) a material failure by your
Employer, whether by amendment of its certificate of incorporation or
organization, by-laws, action of its Board of Directors or otherwise, to vest in
you the functions, duties, or responsibilities prescribed in an employment or
retention agreement (other than such functions, duties or responsibilities
associated with a position as an officer of the Board of Directors); provided
that you shall have given notice of such failure to the Company and your
Employer and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (d) any reduction of your rate of
base salary in effect from time to time, whether or not material, or any failure
(other than due to reasonable administrative error that is cured promptly upon
notice) to pay any portion of your compensation as and when due; (e) any change
in the terms and conditions of any compensation or benefit program in which you
participate which, either individually or together with other changes, has a
material adverse effect on the aggregate value of your total compensation
package, disregarding for this purpose any change that results from an
across-the-board reduction that affects all similarly situated employees in a
similar manner; provided that you shall have given notice of such material
adverse effect to the Company and your Employer, and your Employer has not fully
cured such failure within thirty (30) days after such notice is deemed given;
(f) any material breach by your Employer of any material term, condition or
covenant contained in an employment or retention agreement; provided that you
shall have given notice of such material breach to the Company and your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; or (g) a change in your principal
place of employment, without your consent, to a place that is not the principal
executive office of your Employer or a relocation of your Employer’s principal
executive office to a location that is both more than twenty-five (25) miles
away from your principal residence and more than twenty-five (25) miles away
from the location of your Employer’s principal executive office on the date of
the Change in Control; or (h) if you are the Chief Executive Officer of the
Company immediately prior to the Change in Control, any event or series of
events that results in your ceasing to be the Chief Executive Officer (or most
senior executive officer, however denominated) of a successor company (I) whose
common equity securities are traded on a national securities exchange and
(II) is the owner of 100% of the outstanding common stock of Hudson City Savings
Bank or its successor and (III) is not controlled (within the meaning of the
federal Change in Bank Control Act) by any other person or entity. You do not
have to satisfy any Performance Conditions to qualify for accelerated vesting.
Options that vest on an accelerated basis will, in general be exercisable as
soon as they are vested.

 



--------------------------------------------------------------------------------



 



     (c) Forfeitures. When you terminate service, you will forfeit all Options
that have not vested, and do not vest on an accelerated basis on your
termination date due to the circumstances of your termination. When you forfeit
Options, you relinquish any and all rights that you have to acquire the Shares
underlying the Options.
     (d) Definition of Service. For purposes of determining the vesting of your
Options, you will be deemed to be in the service of your Employer for so long as
you serve in any capacity as a common-law employee, non-employee director or
consultant of your Employer.
     Section 4. Exercise Period.
     (a) General. You will have the right to purchase all or any portion of your
Option at any time during the period (“Exercise Period”) beginning on the
applicable Earliest Exercise Date (or any earlier date when the Option has
vested on an accelerated basis) and ending on the earliest to occur of the
following dates:
     (i) the Option Expiration Date specified in this Performance Stock Option
Agreement;
     (ii) the last day of the three month period after your (A) voluntary
resignation that is not in anticipation of a Termination for Cause (as defined
in the Plan) or (B) discharge that is not a Termination for Cause (as defined in
the Plan);
     (iii) the first anniversary of your termination of service due to
Disability;
     (iv) if section 4(a)(ii) and (iii) above do not apply, the date and time of
your termination of service with the Company for any other reason other than
termination of service due to death; and
     (v) the last day of the ten-year period commencing on the date on which the
Option was granted.
     (b) Special Circumstances in which the Exercise Period Will Be Extended.
     (i) If you hold vested Options and there is a Change in Control (as defined
in the Plan) on or before the Option Expiration Date, the date on which the
Exercise Period expires will be extended to the earliest of (A) the third (3rd)
anniversary of the date of the Change in Control; and (B) the tenth (10th)
anniversary of the Grant Date; or (C) any later date determined under section
4(b)(ii) of this Performance Stock Option Agreement.
     (ii) If on the date the vested Options are scheduled to expire, you are
unable to exercise the Options or sell the Shares on a national securities
exchange without violating applicable federal, state or local securities laws or
the terms of a securities trading blackout or other trading suspension described
in section 5.4(b)(iii) of the Plan, the Exercise Period will be extended to the
earliest of (A) ninety (90) days after the last day of the trading suspension;
and (B) the tenth (10th) anniversary of the Grant Date; or (C) any later date
determined under section 4(b)(i) of this Stock Option Agreement.
     (c) ISOs. To qualify for the favorable tax treatment accorded to incentive
stock options, you must exercise any Options that are designated as ISOs within
three months after you terminate service as a common-law employee of the Company
and its subsidiaries for any reason other than disability and within one year
after you terminate service as a common-law employee due to your death or
disability. If they are exercised later, they will be subject to tax as if they
were designated as NQSOs. If you die while you are a common-law employee of the
Company and its subsidiaries, within three months after termination of service
as a common-law employee for any reason other than your disability or within one
year after your termination due to your disability, your estate or designated
beneficiaries may be eligible for the favorable tax treatment accorded to
Options designated as incentive stock options upon their exercise at any time
during the remaining unexpired Exercise Period. Please refer to your Prospectus
for a more detailed summary of tax consequences.
     Section 5. No Right to Continued Service. Nothing in this Performance Stock
Option Agreement or any action of the Board or Committee with respect to this
Performance Stock Option Agreement shall be held or construed to confer upon you
any right to a continuation of service by your Employer. You may be dismissed or
otherwise dealt with as though this Performance Stock Option Agreement had not
been entered into.
     Section 6. Taxes. Where any person is entitled to receive Shares pursuant
to the exercise of the Option granted hereunder, the Company shall have the
right to require such person to pay to the Company the amount of any tax which
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.
     Section 7. Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:
If to the Company:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652
Attention: Corporate Secretary
     If to your Employer, to the Employer in care of Hudson City Bancorp, Inc.,
at the Company’s address specified for notices under this Performance Stock
Option Agreement

 



--------------------------------------------------------------------------------



 



     If to the Recipient, to the Recipient’s address as shown in the Company’s
records.
     Section 8. Restrictions on Transfer. The Options granted hereunder shall
not be transferable by the Recipient other than by will or by the laws of
descent and distribution, to a Family Member (as defined in the Plan) or as
otherwise permitted by the Plan. To designate a Beneficiary to receive any
Options that remain outstanding at the time of your death, you must complete and
file the Beneficiary Designation attached to this Retention Stock Option
Agreement as Appendix A or another form provided by the Human Resource
Department.
     Section 9. Successors and Assigns. This Performance Stock Option Agreement
shall inure to the benefit of and shall be binding upon the Company and you and
the Company’s successors and assigns and your respective heirs, successors and
assigns.
     Section 10. Construction of Language. Whenever appropriate in the
Performance Stock Option Agreement, words used in the singular may be read in
the plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to a section shall be a reference to a section of
this Performance Stock Option Agreement, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings assigned to them under the Plan, as amended from time to time.
     Section 11. Governing Law. This Performance Stock Option Agreement shall be
construed, administered and enforced according to the laws of the State of New
Jersey without giving effect to the conflict of laws principles thereof, except
to the extent that such laws are preempted by the federal law. The federal and
state courts located in the Counties of New Jersey shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of this Performance Stock Option Agreement. By accepting this Performance
Stock Option Agreement, you agree to submit yourself, and any such legal action
as you shall bring under the Plan, to the sole jurisdiction of such courts for
the adjudication and resolution of any such disputes.
     Section 12. Amendment. This Performance Stock Option Agreement may be
amended, in whole or in part and in any manner not inconsistent with the
provisions of the Plan, at any time and from time to time, by written agreement
between the Company and you.
     Section 13. Plan Provisions Control. This Performance Stock Option
Agreement and the rights and obligations created hereunder shall be subject to
all of the terms and conditions of the Plan. In the event of any conflict
between the provisions of the Plan and the provisions of this Performance Stock
Option Agreement, the terms of the Plan, which are incorporated herein by
reference, shall control. By signing this Performance Stock Option Agreement,
you acknowledge receipt of a copy of the Plan. You acknowledge that you may not
and will not rely on any statement of account or other communication or document
issued in connection with the Plan other than the Plan, this Performance Stock
Option Agreement, and any document signed by an authorized representative of the
Company that is designated as an amendment of the Plan or this Performance Stock
Option Agreement.

 



--------------------------------------------------------------------------------



 



Appendix A to Performance Stock Option Agreement
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Beneficiary Designation Form



GENERAL
INFORMATION
  Use this form to designate the Beneficiary(ies) who will receive vested
Performance Stock Options outstanding to you at the time of your death.
 
   
Name of Person
Making Designation:
  Employee No.:
 
   
BENEFICIARY
DESIGNATION
  Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.
 
    A. PRIMARY BENEFICIARY(IES) I hereby designate the following person(s) as my
primary Beneficiary(ies), reserving the right to change or revoke this
designation at any time prior to my death:

                      Name   Address   Relationship   Birth Date   Share    
 
                   
 
                   
 
                %  
 
                   
 
                   
 
                   
 
                %  
 
                   
 
                   
 
                   
 
                %  
 
                   
 
              Total = 100 %  

B. CONTINGENT BENEFICIARY(IES) I hereby designate the following person(s) as my
contingent Beneficiary(ies) to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death with respect to all outstanding
Performance Stock Options:

                      Name   Address   Relationship   Birth Date   Share    
 
                   
 
                   
 
                %  
 
                   
 
                   
 
                   
 
                %  
 
                   
 
                   
 
                   
 
                %  
 
                   
 
              Total = 100 %  

             
S
I
  H
E   I understand that this Beneficiary Designation shall be effective only if
properly completed and received by Hudson City Bancorp, Inc. prior to my death.
I also understand that an effective Beneficiary Designation revokes my prior
designation(s) with respect to all stock options outstanding to me under the
2006 Stock Incentive Plan and any other prior or subsequent stock option plan,
program or arrangement of Hudson City Bancorp, Inc.
G
  R  
 
 
 
N
  E   Your Signature   Date

Internal Use Only

                              This Beneficiary Designation was received by
Hudson City
Bancorp, Inc. on the date indicated.     Comments    
 
                         
Authorized Signature
  Date                    

 



--------------------------------------------------------------------------------



 



Appendix B to Performance Stock Option Agreement
Hudson City Bancorp, Inc.
2006 Stock Incentive Plan
Performance Conditions for Performance Stock Options Granted on July 21, 2006:

         
1.
  Operating Efficiency    
 
       
 
  Measurement Period:   the period beginning July 1, 2006 and ending
December 31, 2008
 
       
 
  Performance Criterion:   the Company’s Efficiency Ratio calculated quarterly
on a consolidated basis and equal to the ratio of (1) total non-interest expense
to (2) the sum of interest income plus total non-interest income, as reported in
the Company’s Selected Financial Ratios
 
       
 
  Performance Condition:   the Company’s average quarterly Efficiency Ratio for
the Measurement Period must be less than or equal to 30%
 
       
2.
  Credit Quality    
 
       
 
  Measurement Period:   the period beginning July 1, 2006 and ending
December 31, 2008
 
       
 
  Performance Criterion:   the Company’s Credit Quality calculated quarterly on
a consolidated basis equal to the ratio of non-performing assets to total
assets, determined on the basis of generally accepted accounting principles
consistently applied in the preparation of the Company’s financial statements as
of July 21, 2006, as reported in the Company’s Selected Financial Ratios
 
       
 
  Performance Condition:   the Company’s quarterly Credit Quality for the
Measurement Period must not exceed 15 basis points

Whether or not the Performance Conditions have been satisfied will be determined
by the Committee on or as soon as practicable following the last day of the
Measurement Period. In the event of unforeseen or extraordinary circumstances
(including but not limited to increases in non-performing assets that to do not
result in actual losses) that affect the Performance Criteria, the Committee
shall adjust the Performance Conditions in such manner as it, in its discretion,
may determine to be necessary or appropriate to prevent such unforeseen or
extraordinary circumstances from materially affecting the rights of holders of
Performance Stock Options.

 